Citation Nr: 0004303	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  94-30 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable rating for the service-
connected residuals of a right shoulder injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel






INTRODUCTION

The veteran's active military service extended from July 1990 
to June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  That rating decision granted service 
connection for a right shoulder disorder and assigned a 
noncompensable (0%) disability rating, effective June 1992. 

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"), and in July 1999 the 
Court issued an Order vacating the Board's decision and 
remanding the case to the Board for further proceedings.

The Board has recharacterized the issue of entitlement to a 
compensable rating for the service-connected residuals of a 
right shoulder injury at issue in order to comply with the 
recent opinion by the United States Court of Appeals for 
Veterans Affairs (Court), in Fenderson v. West, 12 Vet. 
App. 119 (1999).  In that case, the Court held, in pertinent 
part, that the RO had never properly provided the appellant 
with a statement of the case (SOC) concerning an issue, as 
the document addressing that issue "mistakenly treated the 
right-testicle claim as one for an '[i]ncreased evaluation 
for service[-]connected ... residuals of surgery to right 
testicle' ... rather than as a disagreement with the original 
rating award, which is what it was."  Fenderson. 12 Vet. 
App. 132 (1999), emphasis in the original.  The Court then 
indicated that "this distinction is not without importance 
in terms of VA adjudicative actions," and remanded the 
matter for issuance of a SOC.  Id.

As in Fenderson, the RO in this case, through no fault of its 
own, has also misidentified the issue on appeal as a claim 
for an increased disability rating, rather than as a 
disagreement with the original rating awards for these 
disorders.  However, the RO issued a SOC providing the 
appellant with the appropriate applicable law and regulations 
and an adequate discussion of the basis for the RO's 
assignment of the initial disability evaluation for these 
conditions.  In addition, the appellant's pleadings herein 
clearly indicate that he is aware that his appeal involves 
the RO's assignment of an initial disability evaluation.  
Consequently, the Board sees no prejudice to the appellant in 
recharacterizing the issue on appeal to properly reflect the 
appellant's disagreement with the initial disability 
evaluation assigned.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).


REMAND

The veteran has presented a well grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  While the 
veteran's claim is well grounded, the duty to assist him in 
its development has not yet been fulfilled.

The Board notes that, with the exception of a 1992 VA 
examination report, there is no more recent medical evidence 
of record related to the veteran's service connected right 
shoulder disability.  However, there is some indication that 
the veteran is receiving treatment at VA medical facilities 
for his service connected orthopedic disabilities.  Therefore 
the RO should obtain the veteran's VA medical treatment 
records.  

Records generated by VA are constructively included within 
the record.  If records of VA treatment are material to the 
issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The most recent VA examination of the veteran is the better 
part of a decade old.  The issue at hand relates to 
functional impairment of the veteran's right shoulder.  
Therefore, another VA examination of the veteran should be 
conducted.  

The Court has also held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Halstead v. 
Derwinski, 3 Vet. App. 213 (1992).   

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that 38 C.F.R. §§ 4.40, 4.45 (1999) were not subsumed into 
the diagnostic codes under which a veteran's disabilities are 
rated.  Therefore, the Board has to consider the "functional 
loss" of a musculoskeletal disability under 38 C.F.R. § 4.40 
(1999), separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. 
202, 206 (1995).  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  
38 C.F.R. § 4.40 (1999).  The factors involved in evaluating, 
and rating, disabilities of the joints include: weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint; or, pain on movement.  38 C.F.R. § 4.45 (1999).  
These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. 202, 206-07 
(1995).  

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without first 
obtaining all the pertinent evidence that is missing and 
scheduling the veteran for another VA disability compensation 
examination.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:

1.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his service 
connected right shoulder disability since 
his separation form military service in 
1992.  Subsequently, and after securing 
the proper authorizations where 
necessary, the RO should make 
arrangements in order to obtain all the 
records of treatment from all the sources 
listed by the veteran which are not 
already on file.  The Board is 
particularly interested in obtaining all 
records and reports of any treatment at 
VA medical facilities.  All information 
obtained should be made part of the file.  

2.  The veteran should be accorded a VA 
orthopedic examination.  The claims folder 
and a copy of this remand must be made 
available and reviewed by the examiner.  
All necessary tests should be conducted.  
The examiner should review the results of 
any testing prior to completion of the 
report.  The report of examination should 
be comprehensive and include a detailed 
account of all manifestations of right 
shoulder pathology, including arthritis, 
if any, found to be present.  The 
physician should provide complete 
rationale for all conclusions reached.  

a.  With respect to the functioning of 
the veteran's  right shoulder, 
attention should be given to:  the 
presence or absence of pain, any 
limitation of motion; swelling; 
ankylosis; crepitus; tenderness; 
dislocation, nonunion, or malunion of 
the clavicle and/or scapula; deformity; 
or impairment.  The examiner should 
provide complete and detailed 
discussion with respect to any 
weakness; fatigability; incoordination; 
restricted movement; or of pain on 
motion.  The examiner should provide a 
description of the effect, if any, of 
the veteran's pain on the function and 
movement of his right shoulder.  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995);  See 38 C.F.R. § 4.40 (1999) 
(functional loss may be due to pain, 
supported by adequate pathology).  In 
particular, it should be ascertained 
whether there is additional motion lost 
due to pain on use or during 
exacerbation of the disability.

b.  The examiner is requested to 
comment on the degree of limitation on 
normal functioning caused by pain.  
Range of motion testing should be 
conducted to include the right left 
shoulders so that there is a range of 
motion for comparison.  The examining 
physician should specify the results in 
actual numbers and degrees.  The 
examiner should also indicate the 
normal range of motion for the areas 
tested and how the veteran's range of 
motion deviates from these norms.  

c.  The examining physician is 
requested to comment on the following:  
Is there objective evidence of pain on 
motion of the right shoulder?  Does 
such pain affect the veteran's ability 
to lift with his right upper extremity?  
If so, to what extent?

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

4.  Subsequently, the RO should consider 
the issue of entitlement to an initial 
compensable rating for the service-
connected residuals of a right shoulder 
injury which is on appeal.  In this 
regard, the RO should give full 
consideration to the following decisions:  

Fenderson v. West, 12 Vet. App. 119 
(1999) (at the time of an initial 
rating, separate, or staged, ratings 
can be assigned for separate periods 
of time based on the facts found).  

DeLuca v. Brown, 8 Vet. App. 202 
(1995) and Sanchez-Benitez v. West, 
No. 97-1948 (U.S. Vet. App. Dec. 29, 
1999) with respect to functional 
impairment.

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

Further adjudication of the question involving entitlement to 
an initial compensable rating for the service-connected 
residuals of a right shoulder injury will be postponed until 
the remand action is completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


